 
 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 470 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2006 
Mr. Murtha submitted the following concurrent resolution; which was referred to the  Committee on Armed Services 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the President should immediately replace the Secretary of Defense, Donald Rumsfeld. 


Whereas after 9/11, the United States Government had unprecedented support from international allies as well as the American people for military action against al Qaeda and the Taliban in Afghanistan;
Whereas the initial phase of the war in Afghanistan was successful in dismantling al Qaeda operations, removing the Taliban authority which was harboring al Qaeda, and allowing for the Afghani people to establish a representative government;
Whereas the Secretary of Defense imposed a cap on the number of ground forces in Afghanistan prior to the war in Iraq;
Whereas the Bush administration concluded in April 2002 that Osama bin Laden was in Tora Bora, Afghanistan during the battle for Tora Bora in December of 2001 and that the failure to commit the sufficient number of ground forces directly resulted in the failure to capture him;
Whereas a resurgence of Taliban influence and violence is now occurring in Afghanistan;
Whereas in the months prior to the war in Iraq, the Secretary of Defense repeatedly and forcefully asserted to Congress and the American people that there was no question that there were weapons of mass destruction in Iraq and that they were a threat to the United States, which is now known to be false;
Whereas the Secretary of Defense rejected estimates from top military commanders regarding the troop strength that would be required to secure Iraq, failed to anticipate the level of violent opposition among Iraqis to U.S. occupation, and publicly doubted the war in Iraq would take [longer than] six months;
Whereas the Secretary of Defense expressly forbade his staff to develop a plan for post-war Iraq and threatened to fire anyone who raised the issue;
Whereas the Secretary of Defense failed to ensure that U.S. troops had adequate protective gear for their mission at the start of the Iraq war, including a shortage of 40,000 protective body armor units, radio frequency jammers to thwart remote detonation of improvised explosive devices, and up-armored high mobility multi-purpose wheeled vehicles (HMMWVs);
Whereas failure of the Secretary of Defense to anticipate the troop strength needed to secure Iraq or to develop a post-war plan resulted in foreign fighters entering the country who have incited attacks against U.S. soldiers and fomented sectarian violence, the latter of which has precipitated a civil war between Sunni and Shia Iraqis;
Whereas the Secretary of Defense asserted at the start of the Iraq war that Iraqi oil production would pay for the war yet U.S. expenditures in Iraq now exceed $8 billion per month and Iraqi oil production is still below prewar levels;
Whereas the Secretary of Defense failed to provide the necessary training, supervision, personnel and guidelines for the management of prisoners and detainees which directly led to the abuses at Abu Ghraib prison, severely undermining U.S. efforts to win hearts and minds of the Iraqi people critical to securing Iraq;
Whereas the Secretary of Defense has failed to address the flagging readiness of U.S. ground forces, in particular the U.S. Army, whose preparedness for war has eroded to levels not witnessed by our country in decades, thus hindering the ability of the U.S. to respond to other potential threats to national security;
Whereas U.S. armed forces cannot sustain the current operational tempo in Iraq and a large percentage of U.S. troops have done over three tours in Iraq;
Whereas with 130,000 troops, key measures of success in Iraq have not been met and in some cases are worsening, including: the level of employment; the level of oil production; the level of electricity production; the training of Iraqi security forces; and the number of violent incidents, which have increased from an average of 400 per week before the establishment of an interim Iraqi government in the spring of 2004 to almost 800 per week this year;
Whereas the Secretary of Defense has failed to ensure adequate accounting of billions of dollars of expenditures of the Coalition Provisional Authority;
Whereas at the time of the introduction of this resolution, 2,672 U.S. service members have died in Iraq and 337 have died in Afghanistan, exceeding the number of people who died on 9/11; in addition, over 20,000 U.S. service members have been wounded;
Whereas terrorism incidents around the world have increased since the U.S. entered Iraq;
Whereas a survey of 116 top national security experts indicates that eighty-seven percent of them believe the Iraq war has had a negative impact on the war on terrorism while ninety-three percent of them believe that the war in Afghanistan has had a positive impact on the war on terrorism; and
Whereas Democrats and Republicans are united against terrorism; Democrats and Republicans are united for a strong military; Democrats and Republicans are united for a strong America: Now, therefore, be it 
 
That it is the sense of the Congress that, for the good of the country, the United States of America must restore credibility both at home and abroad and that the first step toward restoring that credibility must be to demonstrate accountability for the mistakes that have been made in prosecuting the wars in Afghanistan and Iraq by immediately effecting the resignation of Secretary of Defense Donald Rumsfeld and replacing him with someone capable of leading the Nation’s military readiness, and refocus on the threats to national security posed by diffuse and proliferating terrorist cells as well as belligerent states. 
 
